Title: Chapman Johnson to Thomas Jefferson, 28 February 1820
From: Johnson, Chapman
To: Jefferson, Thomas


					
						Dear Sir,
						
							Charlottesville.
							Monday. 28. Feby ’20—
						
					
					You have seen by the new’s papers, and I suppose have been informed, by Mr Cabell, that all we could do for the University, at the late session of the legislature, was to procure a law authorising the visitors to borrow any sum not exceeding sixty thousand dollars, at interest not exceeding 6 per cent, for the purpose of finishing the buildings—To effect this, the visitors are at liberty to pledge so much of the annual appropriation of 15 thousand dollars,—the endowment of the University—as they think proper, for payment of interest and redemption of principal—We may borrow of either of the banks, or of any person or corporate body, in the state—
					Genl Breckenridge, Mr Cabell and myself thought it proper, before we left Richmond to endeavour to ascertain whether the money could be borrowed—We thought it most convenient and most proper, in several respects, to borrow from the literary fund, if practicable—For the purpose of ascertaining this we addressed an enquiry to the board, and delivered it to the president, to be laid before them at a meeting, which was expected, on Saturday last—We suggested that the visitors would probably wish to borrow the whole $60,000 at convenient instalments, to be paid to them, in the course of the present year, or in the course of the present and early in the next year—that about $20,000 would probably be wanting in April, and that it was supposed the visitors would wish to pledge as little of their annual endowm income as possible, for the extinguishment of the principal debt, indeed that it was thought most desirable that the  principal sum should be redeemable only at their pleasure—
					The board was prevented by accident from meeting,—and to a note which I addressed to Colo Randolph, in the evening, I received an answer, of which the following is an extract—“The loan to the University, according to the proposal of the visitors, may be counted on, with certainty;—and the new contracts may be made very safely with that expectation”—Though the meeting of the board had not taken place, Colo Randolph had no doubt, an opportunity of ascertaining their dispositions, on this subject—I therefore am sanguine in the expectation of procuring the  loan from that quarter—on the most convenient terms—
					A meeting of the board was expected to day, and I think it probable that you will receive information of the result, by the mail, which leaves Richmond tomorrow morning—
					If we should be disappointed in our expectations of procuring the loan from the literary fund, I think there is much reason to expect it, from the banks in Richmond—
					I hope these expectations will enable you to keep the rest of the workmen from deserting us until, at the meeting, on the first monday in April, the loan can be authorised, by the visitors.
					I should have done myself the pleasure to call on you, but that necessity requires me to be at home without delay—
					
						with very great respect your obt Svt
						
							C Johnson
						
					
				